                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

WANDA WALKER,

                     Plaintiff,                                8:19CV204

        v.
                                                              ORDER TO
FIRST CARE MANAGEMENT GROUP,                                 SHOW CAUSE
LLC, GEN3 HOLDINGS, LLC, and GEN3
HOLDINGS, LLC, doing business as
Parsons House on Eagle Run,

                     Defendants.


       Plaintiff Wanda Walker (“Walker”) has named Gen3 Holdings, LLC (“Gen3”) and
Gen3 Holdings, LLC, doing business as Parsons House on Eagle Run, as defendants in this
case. Gen3 has advised the Court that Gen3 is a single entity and that Parsons House on
Eagle Run is a trade name (Filing No. 1). Simply using a business or trade name generally
does not create a separate legal entity distinct from the company operating the business.
Accordingly, Walker shall have until September 19, 2019, to show cause why one of the
Gen3 defendants should not be stricken as duplicative. Failure to comply with this Order
to Show cause could result in the Court dismissing one of the Gen3 defendants without
further notice.

       IT IS SO ORDERED.

       Dated this 12th day of September 2019.


                                                BY THE COURT:



                                                Robert F. Rossiter, Jr.
                                                United States District Judge
